DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
2.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,755,598 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments
The amendment filed August 30, 2019 proposes amendments to the claims that do not comply with 37 CFR 1.173(d), which sets forth the manner of making amendments in reissue applications.   The examiner notes that the amendment to each of the claims includes strikethroughs to indicate the removal of subject matter. As set forth in 37 CFR 1.173(d)(1),”The matter to be omitted by reissue must be enclosed in brackets”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the digital gain parameter".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitecar US Patent Pub. 2015/0248890 in view of Kroeger et al. US Patent 4,747,143 and further in view of Kim US Patent Pub. 2008/0119152.
Regarding claim 1:
A method for processing an audio signal including multiple audio streams, the method comprising: 
(a) separating a first audio sample stream of the audio signal from a second audio sample stream of the audio signal; 
See paragraph [0022], figs 1 and 2
(b) determining a loudness of the first audio sample stream over a first short time interval; 
See paragraphs [0026-0030], the determination of the average level of the analog audio portion (from FM signal) is done over 1000ms, i.e.1a first short time interval.
(c) determining a loudness of second audio sample stream  over the first short time interval; 
See paragraphs [0026-0030], the determination of the average level of the digital audio portion (from DAB signal) is done over 1000ms. 
(d) using the loudness of the first audio sample stream and the loudness of the second audio sample stream to calculate a short term average gain; 
See paragraphs [0026-0030].
(e) determining a long term average gain; 
The Examiner notes that although Whitecar discloses of determining a short term average gain, Whitecar does not specifically discloses of determining a long term average gain. 

Thus, it would have been obvious at the time of the invention to also determine the long=term average in order to compensate for any short term fluctuations in the audio.  
(f) converting one of the long term average gain or the short term average gain to decibels (dB) and providing the converted average gain to an audio processor; 
Whitecar does not specifically disclose of converting the average gain to decibels. 
Nonetheless, Kim discloses an average calculating unit which includes a gain calculating unit, accumulator and a dB Converter.  See Fig. 1 and paragraphs [0029-0036].  
As explained in paragraph [0032], the average calculating unit calculates the average gain of the signals. In paragraph [0033], Kim disclose that the accumulator accumulates the gains output from the gain calculating unit to calculate the average gain. Kim explains that since the gain to be compensated by the automatic gain control apparatus is a large value, the average gain calculated by the accumulator is changed to a dB value by the dB converter. 
The Examiner notes that it would have been obvious at the time of the invention to convert the gain of Whitecar to decibels since as explained by Kim, decibels is used to indicate the power level of of the average gain of the input signal. 
The Examiner notes that using decibels was known in the prior art with respect to determining the amount of power increase that is needed for the system.  Therefore, converting the average gain to decibels for the system would have yielded a predictable result since both Whitecar and KIm seek to increase gain for the audio signal. 
(g) if an output of a receiver has been blended to the second audio sample stream, adjusting a second audio sample stream gain parameter toward the long term average gain by a preselected increment to produce an adjusted second audio sample stream gain parameter; 
See paragraphs [0024, 0030, 0035-0036]. The output of the blend can be from DAB signal. The gain adjustment is applied only to the analog audio portion from FM signal, so not gain adjust is applied to audio portion from the DAB signal. So the gain for the digital audio signal is adjusted with a preselected increment of value-0.
In addition, the Examiner notes that in accordance with MPEP 2111.04(II), The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
(h) if the output of the receiver has not been blended to the second audio sample stream, setting the second audio sample stream gain parameter to the short term average gain; 
See paragraphs [0024, 0030, 0035-0036]. The output of the blend can be form FM signal. The gain adjustment is applied to the received analog audio portion (from FM signal). 
In addition, the Examiner notes that in accordance with MPEP 2111.04(II), The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
(i) providing the second audio sample stream gain parameter adjusted by step (g) or step (h) to the audio processor; and 
See paragraph [0024]
As set forth above with respect to contingent limitations, the examiner notes that both step g and h are contingent limitations and therefore are not required to be performed. 
(j) repeating steps (a) through (i) using a second short time interval.
See paragraph [0014]


Regarding claim 2:
The method of claim 1, wherein: the short term average gain is a linear ratio of the first audio sample stream and digital audio power of the second audio sample stream.
See paragraph [0030]

Regarding claim 3:
The method of claim 1, wherein: the digital gain parameter is adjusted toward the short term average gain; and the preselected increment is 1 dB.
The Examiner notes that this limitation is based (although this limitation lacks antecedent basis, the examiner will interpret this limitation as if it refers back to second audio sample stream gain parameter) on a contingent limitation as set forth above in claim 1. See MPEP 2111.04(II).

Regarding claim 4:
The method of claim 1, wherein: the long term average gain comprises a running average of the short term average gain.
As discussed above, Kroeger in col. 2, lines 3-33 discloses an overall gain equal to a constant divided by the gain control signal and results in the output of a speech or voice signal which is constant over the long-term average and the gain is adjusted to compensate for the short-term fluctuations in the voice level due to short-term changes in the noise level. 
Thus, the long term gain comprises a running average of the short term gain. 

Regarding claim 5:
The method of claim 1, wherein: the long term average gain is determined independently of the short term average gain.
The Examiner notes that as set forth above in claim 1, both the long term and the short term average gains are determined independently. 

Regarding claim 6:
The method of claim 1, wherein: the long term average gain is converted to dB if a long time interval has been met and the short term average gain is converted to dB if the long time interval has not been met.
The Examiner notes that this limitation is a contingent limitation and therefore, need not be performed. 
	
Regarding claim 7:
The method of claim 6, wherein the long time interval comprises an integer multiple of the short time intervals.
	The Examiner notes that this claim depends upon claim 6 which is a contingent limitation. See MPEP 2111.04(II).
Regarding claim 8:
The method of claim 6, wherein: the short time interval is in a range from 1 to 5 seconds and the long time interval is in a range from 5 to 30 seconds.
The Examiner notes that this claim depends upon claim 6 which is a contingent limitation. See MPEP 2111.04(II).

Regarding claim 9:
The method of claim 1, wherein: the first audio sample stream comprises a stream of samples analog modulated program material; and the second audio sample stream comprises a stream of samples digitally modulated program material.
See paragraph [0022], figs 1 and 2
	
Regarding claim 11:
An audio signal receiver comprising: processing circuitry configured to: (a) separate a first audio sample stream of an audio signal from a second audio sample stream of the audio signal; 
See paragraph [0022], figs 1 and 2
(b) determine a loudness of the first audio sample stream over a first short time interval; 
See paragraphs [0026-0030], the determination of the average level of the analog audio portion (from FM signal) is done over 1000ms, i.e.1a first short time interval.
(c) determine a loudness of the second audio sample stream over the first short time interval; 
See paragraphs [0026-0030], the determination of the average level of the digital audio portion (from DAB signal) is done over 1000ms. 
(d) use the loudness of the first audio sample stream and the loudness of the second audio sample stream to calculate a short term average gain; 
See paragraphs [0026-0030].
(e) determine a long term average gain; 
The Examiner notes that although Whitecar discloses of determining a short term average gain, Whitecar does not specifically discloses of determining a long term average gain. 
Nonetheless, Kroeger is directed to a method for processing audio signals which includes both digital an analog signals. As discussed in col. 2, lines 3-33, “The gain is controlled such that the gain is an inverse function of the gain control signal, with a higher value of the gain control signal providing a lower gain of the variable gain amplifier. This provides an overall gain equal to a constant divided by the gain 
Thus, it would have been obvious at the time of the invention to also determine the long=term average in order to compensate for any short term fluctuations in the audio.  
(f) convert one of the long term average gain or the short term average gain to decibels (dB) and provide the converted average gain to an audio processor;
Whitecar does not specifically disclose of converting the average gain to decibels. 
Nonetheless, Kim discloses an average calculating unit which includes a gain calculating unit, accumulator and a dB Converter.  See Fig. 1 and paragraphs [0029-0036].  
As explained in paragraph [0032], the average calculating unit calculates the average gain of the signals. In paragraph [0033], Kim disclose that the accumulator accumulates the gains output from the gain calculating unit to calculate the average gain. Kim explains that since the gain to be compensated by the automatic gain control apparatus is a large value, the average gain calculated by the accumulator is changed to a dB value by the dB converter. 
The Examiner notes that it would have been obvious at the time of the invention to convert the gain of Whitecar to decibels since as explained by Kim, decibels is used to indicate the power level of of the average gain of the input signal. 
The Examiner notes that using decibels was known in the prior art with respect to determining the amount of power increase that is needed for the system.  Therefore, converting the average gain to decibels for the system would have yielded a predictable result since both Whitecar and Kim seek to increase gain for the audio signal. 
(g) if an output of a receiver has been blended to the second audio sample stream, adjust a second audio sample stream gain parameter by a preselected increment to produce an adjusted second audio sample stream gain parameter; 

(h) if the output of the receiver has not been blended to second audio sample stream, set the second audio sample stream gain parameter to the short term average gain; 
See paragraphs [0024, 0030, 0035-0036]. The output of the blend can be form FM signal. The gain adjustment is applied to the received analog audio portion (from FM signal). 
(i) provide the second audio sample stream gain parameter adjusted by step (g) or step (h) to the audio processor; and 
See paragraph [0024]
(j) repeat steps (a) through (i) using a second short time interval.
See paragraph [0014]

Regarding claim 12:
The audio signal receiver of claim 11, wherein: the short term average gain is a linear ratio of analog audio power and digital audio power.

Regarding claim 14:
The audio signal receiver of claim 11, wherein: the long term average gain comprises a running average of the short term average gain.
As discussed above, Kroeger in col. 2, lines 3-33 discloses an overall gain equal to a constant divided by the gain control signal and results in the output of a speech or voice signal which is constant over the long-term average and the gain is adjusted to compensate for the short-term fluctuations in the voice level due to short-term changes in the noise level. 
Thus, the long term gain comprises a running average of the short term gain. 

Regarding claim 15:
The audio signal receiver of claim 11, wherein: the long term average gain is determined independently of the short term average gain.
The Examiner notes that as set forth above in claim 1, both the long term and the short term average gains are determined independently. 

Regarding claim 19:
The audio signal receiver of claim 11, wherein: the first audio sample stream comprises a stream of samples analog modulated program material; and second audio sample stream comprises a stream of samples digitally modulated program material.
See paragraph [0022], figs 1 and 2

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitecar in view of Kroeger and Kim and further in view of Tracey US Patent Pub. 20130272542.
Regarding claim 10:
The method of claim 1, wherein the measurements of the levels of the first audio sample stream and second audio sample stream are performed in accordance with the International Telecommunications Union Recommendation (ITU-R) BS.1770 specification.
Regarding claim 20:
The audio signal receiver of claim 11, wherein the measurements of the levels of the first audio sample stream and the second audio sample stream are performed in accordance with the International Telecommunications Union Recommendation (ITU-R) BS.1770 specification.
	The Examiner notes that Whitecar does not specifically discloses of measuring the audio signals in accordance with ITU-R BS.1770. 

	Therefore, it would have been obvious at the time of the invention to determine the measuring of the audio signal in accordance with ITU BS. 1770. As explained by Tracey, there are several known standards that can be used to determine the measurements. Thus, one of ordinary skill in the art would have found it predictable to use any of the known methods including ITU BS.1770 so that the loudness of the audio signal can be determined. 

Allowable Subject Matter
Claims 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992